DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,917,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent invention scope is a more narrow scope than the invention scope of the instance application, therefore the claimed invention is encompassed within the patent’s invention scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (“Shoemaker”, US 2016/0044151 A1). 	1) Regarding claim 12, Shoemaker discloses a method comprising: 	determining, by a computing device (Figs. 1-2: wearable device), an event (Fig. 10: step 1006 with regard to the event notification received from the host device); 	determining, via a noise sensor (¶0091; Fig. 2: microphone 226), that a noise level (¶0105 with reference to Fig. 10, discloses that the sounded alert (corresponding to the event notification) amplitude or power (corresponding to a noise level) is identified), satisfies a noise level threshold (Fig. 10: step 1016). 	As per the limitation within a threshold distance from the computing device. 	In another embodiment, Shoemaker discloses, in ¶0116-118, the concept of analyzing threshold related to distance in order to control the output of a notification of a device (e.g., adjusting the magnitude of the output). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of analyzing threshold related to distance in order to control the output of a notification of a device as taught by Shoemaker, with the motivation to enhance the notification control features of the system. 	As per the limitation outputting, based on the determining that the noise level satisfies the noise level threshold, a tactile vibration, associated with the event. 	Fig. 10 illustrates the adjustment of a sound notification of the received communication based noise level threshold evaluation. However Shoemaker further discloses, in ¶0006; ¶0079; ¶0081, the concept of adjust vibration. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement adjustment of a vibrational component instead of a volume if the sound communication is provided as a vibration, with the motivation to enhance the notification features of the system. 	2) Regarding claim 15, wherein outputting the tactile vibration comprises outputting the tactile vibration at a vibration signal strength based on the noise level (¶0081-82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170250958 A1; US 20190297182 A1; US 20140364171 A1; US 20100167795 A1; US 20170054463 A1, mobile device configured to detect vibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684